Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1974, which reversed the decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 4, 1973 because she voluntarily left her employment without good cause. Resolution of the issue of good cause for leaving employment is essentially a factual one, and since, the determination is supported by substantial evidence, it must be affirmed (Matter of Famulare [Catherwood], 34 AD2d 705). Decision affirmed, without costs! Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.